Appeal from an order of the Supreme Court, Niagara County (Richard C. Kloch, Sr., J.), entered October 3, 2003. The order, insofar as appealed from, reserved decision on defendant’s motion for summary judgment dismissing the complaint pending plaintiffs’ compliance with defendant’s discovery demands.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Cobb v Kittinger, 168 AD2d 923 [1990]). Present—Pigott, Jr., P.J, Green, Scudder, Kehoe and Hayes, JJ.